          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 1 of 11
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                           Case No.
               Plaintiff,
                                                   Complaint For Damages And
         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
       Ki Su Cho, in individual and             Act; Unruh Civil Rights Act
          representative capacity as trustee of
       The 2001 Cho Family Trust dated
          September 21, 2001;
       Yong C. Cho, in individual and
          representative capacity as trustee of
       The 2001 Cho Family Trust dated
          September 21, 2001;
       Andrew Jackson Douglas IV; and
          Does 1-10,

                  Defendants.


              Plaintiff Scott Johnson complains of Ki Su Cho, in individual and

      representative capacity as trustee of The 2001 Cho Family Trust dated

      September 21, 2001; Yong C. Cho, in individual and representative capacity

      as trustee of The 2001 Cho Family Trust dated September 21, 2001; Andrew

      Jackson Douglas IV; and Does 1-10 (“Defendants”), and alleges as follows:



                                              
                                               
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 2 of 11
      

        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
    level C-5 quadriplegic. He cannot walk and also has significant manual
    dexterity impairments. He uses a wheelchair for mobility and has a specially
    equipped van.
        2. Defendant Ki Su Cho, in individual and representative capacity as
    trustee of The 2001 Cho Family Trust dated September 21, 2001, owned the
    real property located at or about 2130 Trade Zone Blvd., San Jose, California,
    in May 2018.
       3. Defendant Yong C. Cho, in individual and representative capacity as
   trustee of The 2001 Cho Family Trust dated September 21, 2001, owned the
   real property located at or about 2130 Trade Zone Blvd., San Jose, California,
   in May 2018.
       4. Defendant Ki Su Cho, in individual and representative capacity as
   trustee of The 2001 Cho Family Trust dated September 21, 2001, owned the
   real property located at or about 2130 Trade Zone Blvd., San Jose, California,
   in December 2018.
       5. Defendant Yong C. Cho, in individual and representative capacity as
   trustee of The 2001 Cho Family Trust dated September 21, 2001, owned the
   real property located at or about 2130 Trade Zone Blvd., San Jose, California,
   in December 2018.
       6. Defendant Ki Su Cho, in individual and representative capacity as
   trustee of The 2001 Cho Family Trust dated September 21, 2001, owns the
   real property located at or about 2130 Trade Zone Blvd., San Jose, California,
   currently.
       7. Defendant Yong C. Cho, in individual and representative capacity as
   trustee of The 2001 Cho Family Trust dated September 21, 2001, owns the
   real property located at or about 2130 Trade Zone Blvd., San Jose, California,


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 3 of 11
      

    currently.
        8. Defendant Andrew Jackson Douglas IV owned Sheldons Hobbies
    located at or about 2130 Trade Zone Blvd., San Jose, California, in May 2018.
        9. Defendant Andrew Jackson Douglas IV owned Sheldons Hobbies
    located at or about 2130 Trade Zone Blvd., San Jose, California, in December
    2018.
        10.Defendant Andrew Jackson Douglas IV owns Sheldons Hobbies
    (“Store”) located at or about 2130 Trade Zone Blvd., San Jose, California,
    currently.
       11.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       12.The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       13.Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.


                                              
                                               
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 4 of 11
      

        14.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        15.Plaintiff went to Store in May 2018 and December 2018 with the
    intention to avail himself of its goods or services, motivated in part to
    determine if the defendants comply with the disability access laws.
        16.The Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       17.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Store.
       18.Unfortunately, even though there were parking spaces marked and
   reserved for persons with disabilities in the parking lot serving the Store, the
   van parking stall and access aisle were not level with each other because there
   was a built up curb ramp running into the access aisle.
       19.This curb ramp caused slopes greater than 2.1%.
       20.In addition to not having a level parking spaces, the access aisles did not
   have “NO PARKING” warnings. The “NO PARKING” warnings were not
   maintained.
       21.Finally, there were no “Minimum Fine $250” signs and there was no
   tow-away signage in front of the parking stalls ostensibly designed for persons
   with disabilities.
       22.Currently, the van parking stall and access aisle are not level with each
   other.
       23.Currently, there are faded access aisles that do not have “NO
   PARKING” warnings.
       24.Currently, there are no “Minimum Fine $250” signs and there is no tow-


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 5 of 11
      

    away signage in front of the parking stalls ostensibly designed for persons with
    disabilities.
        25.Entrance into the Store is another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Store.
        26.The entrance door hardware at the Store had a panel style handle that
    required tight grasping to operate during plaintiff’s visits.
        27.Currently, the entrance door hardware at the Store has a panel style
    handle that requires tight grasping to operate.
        28.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       29.Plaintiff personally encountered these barriers.
       30.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       31.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       32.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       33.For example, there are numerous paint/stripe companies that will come
   and stripe a level, van-accessible parking stall and access aisle and install
   proper signage on rapid notice, with very modest expense, sometimes as low
   as $300 in full compliance with federal and state access standards.
       34.The barriers in this complaint are easily fixable. For example, replacing


                                              
                                               
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 6 of 11
      

    door hardware with accessible hardware is a simple and inexpensive task that
    can be completed without the need to hire a professional.
        35.Plaintiff will return to Store to avail himself of its goods or services and
    to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        36.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       37.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       38.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 7 of 11
      

              a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,    services,    facilities,   privileges,   advantages,     or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       39.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       40.Here, the failure to provide a level van parking stall is a violation of the
   law.
       41.Any business that provides parking spaces must provide accessible


                                               
                                                
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 8 of 11
      

    parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
    parking space, the space must be properly marked and designated. Under the
    ADA, the method, color of marking, and length of the parking space are to be
    addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
    502.3.3. Under the California Building Code, to properly and effectively
    reserve a parking space for persons with disabilities, each parking space must
    be at least 216 inches in length. CBC § 11B-502.2 Under the California
    Building Code, to properly and effectively reserve a parking space for persons
    with disabilities, each such space must be identified with a reflectorized sign
   permanently posted adjacent to and visible from each stall or space. CBC §
   1129B.4. The sign must consist of the International Symbol of Accessibility
   (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
   inches and must be mounted so that there is a minimum of 80 inches from the
   bottom of the sign to the parking space. Id. Signs must be posted so that they
   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
   additional language below the symbol of accessibility must state, “Minimum
   Fine $250” to ensure that the space remains available for persons with
   disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.
       42.Here, there were faded white diagonal lines that did not have “NO
   PARKING” warnings in the access aisles. The defendants do not maintain the


                                             
                                              
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 9 of 11
      

    access aisles.
        43.Here, there were no “Minimum Fine $250” signs and no tow-away
    signs, in violation of the ADA.
        44.Door hardware must have a shape that is easy to grasp with one hand
    and does not require tight grasping, tight pinching, or twisting of the wrist to
    operate. 2010 Standards § 404.2.7.
        45.Here, the failure to provide such door hardware is a violation of the ADA.
        46.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       47.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       48.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       49.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       50.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).


                                               
                                                
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 10 of 11
      

         51.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
         52.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
         53.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.








                                               
                                                
      Complaint
      
          Case 5:19-cv-00434-EJD Document 1 Filed 01/25/19 Page 11 of 11
      

          3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: January 23, 2019            CENTER FOR DISABILITY ACCESS
 
 
                                         By:
                                       ____________________________________
                                             Chris Carson, Esq.
                                               Attorney for plaintiff
 





















                                              
                                               
      Complaint
      
